Exhibit 10.7.2

Amendment to Attachment B of Letter dated

April 25, 2006 from Coca-Cola Enterprises Inc. to John F. Brock

(Effective December 15, 2008)

I. Eligibility. The Chief Executive Officer (“CEO”) will become eligible to
receive severance pay and/or severance benefits in the event that both of the
following conditions are satisfied:

 

  •  

The officer’s involuntary separation from service without Cause, or the officer
voluntarily terminates employment for Good Reason; and

 

  •  

The officer executes and delivers an agreement incorporating the mutual release
of claims and the non-competition provisions set forth below.

II. Severance Provisions. If, but only if, the conditions of Section I above are
satisfied, the CEO shall receive the following:

A. Annual Salary and Bonus. The CEO will receive an amount equal to the lesser
of: (i) 24 months of base salary and two Annual Bonus Awards, and (ii) that
number of months of base salary and prorated Annual Bonus Awards resulting
between the date of the CEO’s separation from service and the date that is the 7
year anniversary of the CEO’s initial employment date with the Company. Such
amount shall be paid upon the CEO’s separation from service in equal monthly
installments. Each installment shall be considered a separate payment for
purposes of Section 409A of the Code.

The CEO shall also receive a payment equal to the annual bonus that would have
been payable for the year of his separation from service, which amount shall be
based on actual performance results and prorated for his actual period of
service during such year. Such amount shall be paid in a lump sum in the year
following the CEO’s separation from service, and no later than June 30 of such
year.

B. Medical Coverage. The CEO will receive an additional payment intended to
mitigate the additional cost of continuing medical coverage under COBRA until
the CEO is no longer eligible for COBRA. Such payment shall be made upon the
CEO’s separation from service and shall be equal to the difference between the
monthly contributions required for COBRA coverage and active employee coverage
at the level and type of coverage in place for the CEO on the date of the CEO’s
separation from service, multiplied by the number of months of COBRA coverage
for which the CEO is eligible as of the date of his separation from service.

C. Severance Equity Benefits. The CEO’s 2006 and 2007 annual equity grants will
be treated as follows:

 

  •  

Restricted stock for which the performance goals have been met at the separation
from service date will be vested on such date on a pro rata basis (in the same
ratio as the months of employment since the grant date bears to the number of
months in that grant’s original service vesting period), plus that additional
service condition vesting that would have occurred within 24 months immediately
following the separation from service date.

 

  •  

Restricted stock for which the performance goals have not been met at the
separation from service date will be vested on a pro rata basis (in the same
ratio as the months of employment since the grant date bears to the number of
months in that grant’s original service vesting period), plus that additional
service condition vesting that would have occurred within 24 months immediately
following the separation from service date, and the performance goals may still
be met with respect to such shares during the original period of service vesting
for the grant.

 

B-1



--------------------------------------------------------------------------------

  •  

Unvested stock options will be vested on the separation from service date to the
extent they would have met the service vesting conditions within 24 months from
the separation from service date. Stock options that are vested (or become
vested upon the CEO’s separation from service) will remain exercisable for 24
months from the separation from service date.

D. Six-Month Delay in Payment. Notwithstanding the foregoing, if any of the
monthly installments or other payments provided for in this Section II are
subject to Section 409A of the Code, then any such installments or payments that
would be paid during the six-month period following the CEO’s separation from
service shall instead be paid in a lump sum upon the six-month anniversary of
the CEO’s separation from service, and the remaining installments shall be paid
as originally scheduled.

III. Definitions

 

  •  

“Annual Bonus Award” means the amount payable to the officer under the executive
management incentive plan in effect for executive officers on his or her
separation from service date, which amount shall be calculated as if the
“target” performance results were attained. If there is no executive management
incentive plan in place at the time of the officer’s separation from service or
if the employment is terminated by the officer for Good Reason and the Good
Reason is a material reduction in base salary or annual cash bonus incentive
opportunity, then the Annual Bonus Award means an amount equal to the last such
award received by the officer prior to his separation from service date.

 

  •  

“Cause” means (i) willful or gross misconduct by the officer that is materially
detrimental to the Company, (ii) a willful act of (x) personal dishonesty or
(y) fraud in either case committed against the Company, or (iii) conviction of a
felony, except for a conviction related to vicarious liability based solely on
his position with the Company, provided that the officer had no involvement in
actions leading to such liability or had acted upon the advice of the Company’s
counsel. For purposes of this definition of Cause, no act or failure to act by
the officer shall be considered “willful” unless it occurs without his good
faith belief that such act or failure to act was in, or not contrary to, the
best interests of the Company.

 

  •  

“Good Reason” means, without the officer’s prior written consent, the officer’s
(i) material demotion or material diminution of duties, responsibilities or
authority; (ii) a material reduction in base salary or annual cash bonus
incentive opportunities (whether in one reduction or cumulatively); or
(iii) relocation of his principal office more than 50 miles from Atlanta, unless
such relocation is closer to his primary residence, or outside the Company’s
corporate headquarters. The officer must give written notice to the Company
within 60 days of the date on which the Board of Directors takes action on the
circumstances described in (i), (ii), or (iii) and the officer becomes aware of
such action, and the Company will have 30 days to remedy the matter, and, if the
matter is not remedied within that time, the officer must actually separate from
service within two years of the initial existence of such circumstances.

 

  •  

“Separation from service” shall mean the CEO’s separation from service, within
the meaning of Section 409A of the Code and the regulations thereunder, from the
Company and all entities required to be treated as a single employer with the
Company under Section 409A and the regulations thereunder. In determining
whether a separation from service has occurred, an anticipated permanent
reduction to less than 50% of the average level of bona fide services provided
in the immediately preceding 12 months shall be used rather than the 20% default
rule set forth in the regulations under Section 409A.

IV. Mutual Release and Non-Competition. The CEO shall execute and deliver an
agreement incorporating the following provisions.

A. Mutual Release.

Executive Release. The CEO agrees, for himself, his spouse, heirs, executor or
administrator, assigns, insurers, attorneys and other persons or entities acting
or purporting to act on his behalf, to irrevocably and unconditionally release,
acquit and forever discharge the Company, its affiliates, subsidiaries,
directors, officers,

 

B-2



--------------------------------------------------------------------------------

employees, shareholders, partners, agents, representatives, predecessors,
successors, assigns, insurers, attorneys, benefit plans sponsored by the Company
and said plans’ fiduciaries, agents and trustees (collectively “Company
Parties”), from any and all actions, cause of action, suits, claims,
obligations, liabilities, debts, demands, contentions, damages, judgments,
levies and executions of any kind, whether in law or in equity, known or
unknown, which the CEO has, or has had, against any of the Company Parties as of
the date of execution of this Release arising out of or relating to the CEO’s
employment or separation from service with the Company. This Release
specifically includes without limitation any claims arising in tort or contract,
any claim based on wrongful discharge, any claim based on breach of contract,
any claim arising under federal, state or local law prohibiting race, sex, age,
religion, national origin, handicap, disability or other forms of
discrimination, any claim arising under federal, state or local law concerning
employment practices, and any claim relating to compensation or benefits. This
specifically includes, without limitation, any claim which the CEO has or has
had under Title VII of the Civil Rights Act of 1964, as amended, the Age
Discrimination in Employment Act, as amended, the Americans with Disabilities
Act, as amended, and the Employee Retirement Income Security Act of 1974, as
amended. Nothing herein shall release the Company from any claims or damages
based on (i) any right the CEO may have to enforce this Release or the
employment letter agreement dated April 25, 2006, (ii) any right or claim that
arises after the date of this Release, (iii) any right the CEO may have to
benefits or entitlements under any applicable plan, agreement, program, award,
policy or arrangement of the Company, (iv) the CEO’s eligibility for
indemnification in accordance with the certificate of incorporation and by-laws
of the Company, or any applicable insurance policy, with respect to any
liability the CEO incurs or incurred as an employee or officer of the Company or
(v) any right the CEO may have to obtain contribution as permitted by law in the
event of entry of judgment against the CEO as a result of any act or failure to
act for which the CEO and the Company are jointly liable.

Company Release. The Company agrees, for itself and its successors and assigns,
to irrevocably and unconditionally release, acquit and forever discharge the
CEO, his spouse, heirs, executor or administrator (collectively “Executive
Parties”), from any and all actions, cause of action, suits, claims,
obligations, liabilities, debts, demands, contentions, damages, judgments,
levies and executions of any kind, whether in law or in equity, known or
unknown, which the Company has, or has had, against the Executive Parties as of
the date of execution of this Release arising out of or relating to the CEO’s
employment or separation from service with the Company including but not limited
to any claim, demand, obligation, liability or cause of action arising under any
federal, state, or local employment law or ordinance, tort, contract, or breach
of public policy theory, or alleged violation of any other legal obligation.
Nothing herein shall release the CEO from any claims or damages based on (i) any
right Company may have to enforce this Release or the employment letter
agreement dated April 25, 2006, (ii) any right or claim that arises after the
date of this Release or (iii) any right Company may have to obtain contribution
as permitted by law in the event of entry of judgment against it as a result of
any act or failure to act for which Company and the CEO are jointly liable.

B. Non-Competition.

The CEO acknowledges that as the Chief Executive Officer of the Company he has
had ultimate responsibility for the Company and chief financial responsibility
throughout the United States and internationally, and that it is reasonable and
necessary for the Company to protect itself on such basis. Accordingly, the CEO
covenants and agrees that, during the period beginning on the date of his
separation from service and ending two (2) years thereafter, he will not
directly or indirectly, on his own behalf or on behalf of any person or entity,
compete with the Company by performing activities or duties substantially
similar to the activities or duties performed by the CEO for the Company for any
business entity that is a Direct Competitor of the Company within the Restricted
Area, as defined below.

A “Direct Competitor” of the Company is any business or operation within the
Restricted Area owned or operated by PepsiCo, Inc., The Pepsi Bottling Group,
Inc., and Cadbury Schweppes plc. Further, the Board of Directors shall have the
right to modify the definition of Direct Competitor by including other
manufacturers, bottlers, or distributors of non-alcoholic beverages at the time
of CEO’s separation from service. The “Restricted Area” is any state in the
United States in which the Company sold or distributed products or services of
the Company as of the Effective Date. CEO expressly acknowledges and agrees
that, because of the nature of the services he has provided as Chief Executive
Officer of the Company under this Agreement, he provided such services
throughout the Restricted Area and, therefore, the Restricted Area is reasonably
defined to protect the Company’s legitimate business interests.

 

B-3



--------------------------------------------------------------------------------

The CEO acknowledges and agrees:

(i) The knowledge and experience the CEO acquired while an employee, officer and
executive of the Company are of a special, unique and extraordinary character
and that his position with the Company placed him in a position of confidence
and trust with the Company’s customers and employees.

(ii) The CEO’s experience and capabilities are such that he can obtain
subsequent employment without breaching the terms and conditions of this
Agreement and his obligations under this Agreement will not prevent him from
earning a livelihood.

(iii) The CEO has special knowledge, contacts and expertise with respect to the
operations of the Company and its Subsidiaries, and the Company would not enter
into this Agreement without obtaining the covenants and agreements of the CEO as
set forth in this Agreement.

 

B-4